EXHIBIT 99.1 Grant Park Fund Weekly Commentary For the Week Ended December 24, 2009 December 24, 2009 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units 0.3% -3.6% -9.3% Class B Units 0.3% -3.7% -9.9% Legacy 1 Class Units2 0.3% -3.3% -3.5% Legacy 2 Class Units2 0.3% -3.3% -3.6% GAM 1 Class Units2 0.3% -4.0% -4.1% GAM 2 Class Units2 0.3% -3.9% -4.4% GAM 3 Class Units2 0.2% -4.1% -5.8% S&P 500 Total Return Index3 2.2% 2.9% 27.7% Barclays Capital U.S. Long Government Index3 -2.7% -5.8% -12.6% 1 Subject to independent verification. 2 Grant Park’s Legacy and GAM Portfolios began trading on April 1, 2009. 3 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs:Forecasts of weak supply in the sugar markets drove prices sharply up to 29-year highs.In the grains markets, heavy snow in the Midwestern U.S. moved corn prices higher as farmers in the region were unable to continue this season’s harvest.Soybean prices declined due to recent weak demand from China and declining prices in the crude oil markets. Grant Park’s longer-term trading advisors are predominantly long the agriculturals/softs sector, as are Grant Park’s shorter-term trading advisors. Currencies: The Japanese yen declined against the U.S. dollar, in anticipation the U.S. economy may be improving. The dollar moved higher after U.S. Federal Reserve officials commented the emergency lending programs may soon end. Grant Park’s longer-term trading advisors are predominantly short the U.S. dollar.Grant Park’s shorter-term trading advisors are predominantly long the U.S. dollar. Energy:Optimism surrounding the recovery of the U.S. economy fostered strong gains in the crude oil markets.Elevated U.S. housing and fuel-usage data were the key factors behind improved investor sentiment.In the natural gas markets, prices declined nearly 3% as the Energy Information Administration reports showed a smaller-than-expected decline in U.S. inventories. Grant Park’s longer-term trading advisors are predominantly long the energy sector, while Grant Park’s shorter-term trading advisors are predominantly short the sector. Equities:Global equity markets rose due to improving investor sentiment.U.S. equity markets moved higher following better-than-expected employment estimates and a final revision to third-quarter GDP data.In Asia, Japan’s Nikkei 225 Index rallied as a weaker yen boosted demand forecasts for the nation’s export industries. Grant Park’s longer-term trading advisors are predominantly long the equities sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE.
